       Case 2:19-cv-00045-BMM Document 82 Filed 01/04/21 Page 1 of 16



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

 BECKY CLEMENTS,
                                                           CV-19-45-BU-BMM
                           Plaintiff,

       vs.                                             ORDER ADOPTING JUDGE
                                                       DESOTO’S FINDINGS
 COMPREHENSIVE SECURITY                                AND RECOMMENDATIONS
 SERVICES, INC., a Montana registered
 foreign corporation; FIRSTLINE
 TRANSPORTATION SECURITY, INC., a
 Montana registered foreign corporation
 GARY SMEDILE, individually; TERESA
 BULLINGTON, individually; ZOE
 HAUSER, individually;
 TRANSPORTATION SECURITY
 ADMINISTRATION; HOMELAND
 SECURITY ADMINISTRATION;
 TRINITY TECHNOLOGY GROUP, INC.,
 a Montana registered foreign corporation;
 ABC Corporation, ABC LLCs, and JOHN
 DOES 1-10,

                           Defendants.




      Plaintiff Becky Clements (“Clements”) filed a Complaint alleging federal

constitutional claims and a state law claim against FirstLine Transportation Security,

Inc. (“Firstline”), three FirstLine employees (“Individual Defendants”), and various

other defendants. Doc. 19. FirstLine filed a Motion for Judgment on the Pleadings


                                             1
       Case 2:19-cv-00045-BMM Document 82 Filed 01/04/21 Page 2 of 16



under Fed. R. Civ. P. 12(c). Doc. 29. The Individual Defendants filed a Motion to

Dismiss for Failure to State a Claim under Fed. R. Civ. P. 12(b)(1) and, alternatively,

for Lack of Subject Matter Jurisdiction under Rule 12(b)(6) and (1). Doc. 60. United

States Magistrate Judge Kathleen L. DeSoto (“Judge DeSoto”) held a hearing on

these motions on October 30, 2020. Doc. 70. Judge DeSoto entered Findings and

Recommendations in this matter on November 5, 2020. Doc. 71.



JUDGE DESOTO’S FINDINGS AND RECOMMENDATIONS (Doc. 71).

      CLEMENTS’S ORAL MOTION TO DISMISS (DOC. 70).

      Judge DeSoto recommended that the Court grant Clements’s oral motion to

dismiss the Transportation Security Administration and the Department of

Homeland Security as parties to this case. Doc. 71 at 31.

      FIRSTLINE’S MOTION FOR JUDGEMENT ON THE PLEADINGS (DOC. 29).

             COUNTS I-III (FEDERAL CONSTITUTIONAL CLAIMS)

      Judge DeSoto recommended that the Court grant FirstLine’s Motion for

Judgment on the Pleadings (Doc. 29) and dismiss Counts I-III (federal constitutional

claims) against FirstLine. Doc. 71 at 31. Clements based these federal constitutional

claims on a theory of liability established in Bivens v. Six Unknown Named Agents

of Federal Bureau of Narcotics, 403 U.S. 388 (1971). Judge DeSoto determined

that these claims fail as a matter of law because (1) a Bivens action cannot be

                                              2
       Case 2:19-cv-00045-BMM Document 82 Filed 01/04/21 Page 3 of 16



maintained against a private entity and, even if it could, (2) the claims do not fall

within an established Bivens claim and no basis exists for extending Bivens to

recognize a new implied cause of action. Doc. 71 at 6.

      THE INDIVIDUAL DEFENDANTS’ MOTION TO DISMISS (DOC. 60).

             COUNTS I-III (FEDERAL CONSTITUTIONAL CLAIMS)

      Judge DeSoto recommended that the Court grant the Individual Defendants’

Motion to Dismiss (Doc. 60) as it relates to Counts I-III (federal constitutional

claims) against the Individual Defendants. Doc. 71 at 31. Clements based these

federal constitutional claims on a theory of liability established in Bivens, 403 U.S.

388 (1971). Judge DeSoto determined that these claims fail as a matter of law

because the claims do not fall within an established Bivens claim and no basis exists

for extending Bivens to recognize a new implied cause of action. Doc. 71 at 11.

             BLACKLISTING CLAIM

      Judge DeSoto recommended that the Court deny the Individual Defendants’

Motion to Dismiss (Doc. 60) as it related to Count IV (blacklisting claim) against

the Individual Defendants. Doc. 71 at 31. Judge DeSoto determined that Clements’s

allegations, when viewed most favorable to Clements, prove sufficient to allow “the

Court to draw the reasonable inference that the Individual Defendants may have

blacklisted Clements by their actions or written statements in her personnel file.”

Doc. 71 at 27−28.

                                             3
       Case 2:19-cv-00045-BMM Document 82 Filed 01/04/21 Page 4 of 16



      If the Court were to accept all of Judge DeSoto’s recommendations to dismiss

Clements’s federal constitutional claims against all the defendants, Clements’s

blacklisting claim against the Individual Defendants would constitute Clements’s

sole remaining claim. Clements maintains that the statute of limitation would bar

Clements from bringing it in state court.         Doc. 63 at 20−21.    Judge DeSoto

acknowledged this fact and recommended that the Court remand Clements’s

blacklisting claim back to state court rather than dismissing the remainder of the case

for lack of jurisdiction. Doc. 71 at 30.



LEGAL STANDARD

      The Court reviews de novo any portions of a magistrate judge’s findings and

recommendations to which a party properly objects. 28 U.S.C. § 636(b)(1). A party

properly objects by “identifying the parts of the magistrate’s disposition that the

party finds objectionable and presenting legal argument and supporting authority,

such that th[e] Court is able to identify the issues and the reasons supporting a

contrary result.” Montana Shooting Sports Ass’n v. Holder, 2010 WL 4102940, at

*2 (D. Mont. Oct. 18, 2010). The Court will review for clear error any portions of a

magistrate judge’s findings and recommendations to which a party does not object

or when a party’s objections constitute only perfunctory responses argued in an

attempt to rehash the same arguments set forth in the original response. Rosling v.

                                              4
       Case 2:19-cv-00045-BMM Document 82 Filed 01/04/21 Page 5 of 16



Kirkegard, 2014 WL 693315, at *3 (D. Mont. Feb. 21, 2014). Clear error exists

when the Court is left with a “definite and firm conviction that a mistake has been

committed.” United States v. Syraz, 235 F.3d 422, 427 (9th Cir. 2000).



INDIVIDUAL DEFEDANTS’ OBJECTIONS (Doc. 77).

      Neither party filed objections to Judge DeSoto’s recommendation to dismiss

the Transportation Security Administration and the Department of Homeland

Security as parties to this case. Neither party filed objections to Judge DeSoto’s

recommendation to dismiss Counts I-III (federal constitutional claims) against

FirstLine. The Court will review for clear error these portions of Judge DeSoto’s

Findings and Recommendations (Doc. 71). Rosling, 2014 WL 693315, at *3.

      Clements filed objections to Judge DeSoto’s recommendation to dismiss

Counts I−III (federal constitutional claims) against the Individual Defendants.

Doc. at 77. Clements’s first objection argues that Judge DeSoto erred in determining

that Clements’s allegations were insufficient to infer that the Individual Defendants’

conduct was fairly attributable to the federal government action. Id. at 8. Clements’s

second objection argues that Judge DeSoto erred in determining that Clements’s

blacklisting claim constitutes an alternative remedy under a Bivens analysis.

Id. at 10. Clements’s third objection argues that Judge DeSoto erred in concluding

that the national security implications constitute a special factor that counsels against

                                               5
       Case 2:19-cv-00045-BMM Document 82 Filed 01/04/21 Page 6 of 16



extending Bivens. Id. at 12. Clements’s fourth objection argues that Judge DeSoto

erred in concluding that the ATSA constitutes a special factor that counsels against

advancing Clements’s Bivens claims. Id. at 13.

      These objections prove proper. Montana Shooting Sports Ass’n, 2010 WL

4102940, at *2. These objections identify the portions of Judge DeSoto’s disposition

to which Clements objects and presents legal argument and supporting authority for

those objections. Id. The Court will review de novo these portions of Judge

DeSoto’s Findings and Recommendations (Doc. 71). 28 U.S.C. § 636(b)(1).



ANALYSIS

      A. CLEMENTS’S ORAL MOTION TO DISMISS (DOC. 70).

      The Court finds no clear error in Judge DeSoto’s Findings and

Recommendations (Doc. 71) as it relates to Clements’s Oral Motion to Dismiss.

Clements moved at oral argument to dismiss the Transportation Security

Administration and the Department of Homeland Security. Doc. 70. This motion

appears to uncontested, and Judge DeSoto correctly recommended that the Court

grant it.   The Court adopts Judge DeSoto’s Findings and Recommendations

(Doc. 71) as it relates to Clements’s Oral Motion to Dismiss.




                                            6
       Case 2:19-cv-00045-BMM Document 82 Filed 01/04/21 Page 7 of 16



      B. FIRSTLINE’S MOTION FOR JUDGMENT ON THE PLEADINGS (DOC. 29).

      The Court finds no clear error in Judge DeSoto’s Findings and

Recommendations (Doc. 71) as it relates to FirstLine’s Motion for Judgement on the

Pleadings (Doc.29). Judge DeSoto correctly determined that Counts I-III (federal

constitutional claims) against FirstLine fail as a matter of law because the claims are

based on a theory of liability established in Bivens that cannot be maintained against

a private entity like FirstLine. Doc. 71 at 11. The Court adopts Judge DeSoto’s

Findings and Recommendations (Doc. 71) as it relates to FirstLine’s Motion for

Judgement on the Pleadings (Doc.29).

      C. THE INDIVIDUAL DEFENDANTS’ MOTION TO DISMISS (DOC. 60).

      The Individual Defendants filed a Motion to Dismiss under Fed. R.

Civ. P. 12(b)(1). Doc. 60. The Individual Defendants argue that Counts I-III

(federal constitutional claims) fail as a matter of law because the claims do not fall

within the categories of claims previously recognized under Bivens and there exists

no basis for extending Bivens to recognize a new implied cause of action. Doc. 61.

The Court agrees. Clements’s claims against the Individual Defendants fail as a

matter of law.

      The United States Supreme Court has previously recognized Bivens claims in

only three contexts: (1) unreasonable search and seizure by federal officers in

violation of the Fourth Amendment, Bivens, 403 U.S. at 396−97; (2) gender

                                              7
       Case 2:19-cv-00045-BMM Document 82 Filed 01/04/21 Page 8 of 16



discrimination by a member of Congress in violation of the Fifth Amendment, Davis

v. Passman, 442 U.S. 228, 248−49 (1979); and, (3) deliberate indifference to a

prisoner’s medical needs by federal officers in violation of the Eight Amendment,

Carlson v. Green, 446 U.S. 14, 19 (1980). Clements now asks the Court to extend

Bivens to include a fourth context involving violation of substantive and procedural

due process under the Fifth Amendment by private contractors employed under

contract with the Transportation Security Administration.

      The United States Supreme Court has laid out a two-part analysis to determine

whether Bivens should be extended to include a new implied cause of action. Ioane

v. Hodges, 939 F.3d 945, 951 (9th Cir. 2019) (citing Ziglar v. Abbasi, 137 S.Ct.

1843, 1857 (2017)). First, a court must determine whether the circumstances of a

case arise in a new Bivens context. Id. This inquiry requires a court to determine

whether the case proves different in a meaningful way from previous Bivens cases

decided by the United States Supreme Court. Id. Second, a court may extend Bivens

only if the plaintiff has no other alternative remedies and no special factors exist that

counsel against extending Bivens. Id.

      The parties concede that Counts I-III (federal constitutional claims) against

the Individual Defendants satisfy the first step because the case proves different in a

meaningful way from previous Bivens cases decided by the United States Supreme

Court. Doc. 63 at 7−8; see Ioane, 939 F.3d at 951. Judge DeSoto recommended

                                               8
          Case 2:19-cv-00045-BMM Document 82 Filed 01/04/21 Page 9 of 16



that the Court not extend Bivens in this case because the case did not satisfy the

second step. Doc. 30 at 31; see Ioane, 951−52. Judge DeSoto determined that

Clements’s blacklisting claim against the Individual Defendants provides Clements

with an alternative remedy and special factors exist that counsel against extending

Bivens.     Doc. 71.   These special factors include the status of the Individual

Defendants as private individuals whose conduct cannot be fairly attributable to the

federal government, the national security implications involved with securing the

nation’s airports and air traffic, and the congressional intent found in the ATSA’s

preemption provisions. Id. After reviewing de novo the issues presented in the

Individual Defendants’ Motion to Dismiss (Doc. 60), the Court arrives at the same

conclusion.

              ALTERNATIVE REMEDIES.

      A court may not extend Bivens if a plaintiff has alternative remedies available.

Ioane, 939 F.3d at 951. Clements asserts that alternative remedies are not available.

Cod. 77 at 10−11. Clements cites the technical differences between a blacklisting

claim and the federal constitutional claims alleged in Counts I-III, primarily that

Clements’s blacklisting claim did not accrue until Clements was not subsequently

hired yet Counts I-III accrued when Clements was terminated. Doc. 77 at 10.

      State law remedies need not be perfectly congruent with a potential Bivens

remedy to constitute an alternative remedy. Minneci v. Pollard, 565 U.S. 118, 129

                                             9
      Case 2:19-cv-00045-BMM Document 82 Filed 01/04/21 Page 10 of 16



(2012). The United States Supreme Court required the absence of any alternative

remedies before a court could extend Bivens.        Ioane, 939 F.3d at 951.       The

differences between the two remedies in this case prove only slight and do not

warrant a finding that Clements had available no alternative remedy.

      Even were the Court to determine that Clements lacked an alternative remedy,

the absence of an alternative remedy serves as a necessary rather than a sufficient

prerequisite to extending Bivens. A Court may not extend Bivens, even in the absence

of an alternative remedies, if special factors exists that would counsel against

extending Bivens. Id. The special factors detailed below counsel against extending

Bivens; and, therefore, even in the absence of alternative remedies, Counts I-III fail

as a matter of law. Id.

             SPECIAL FACTORS.

      Courts must refrain from extending Bivens to create a new implied cause of

action if any special factors exist that would counsel against extending Bivens. Id.

The United States Supreme Court has not precisely defined “special factors” but has

specified that separation-of-powers principles are central to the analysis. Abbasi,

137 S.Ct. at 1857−58. “[T]he inquiry must concentrate on whether the Judiciary is

well suited, absent congressional action or instruction, to consider and weigh the

costs and benefits of allowing a damages action to proceed.” Id. The Fourth Circuit

determined that “a special factor is a sound reason to think Congress might doubt

                                             10
      Case 2:19-cv-00045-BMM Document 82 Filed 01/04/21 Page 11 of 16



the efficacy or necessity of a damages remedy as part of the system for enforcing the

law and correcting a wrong.” Canada v. United States, 950 F.3d 299, 309 (2020).

The threshold for finding the existence of a special factor that counsels against

extending Bivens proves remarkably low. Hernandez v. Mesa, _ U.S. _, _, 140 S.Ct.

735, 822 (2020).

             PRIVATE INDIVIDUALS.

      Judge DeSoto determined that the status of the Individual Defendants as

private parties constitutes a special factor that counsels against extending Bivens.

Doc. 71 at 21−22 (citing Rabieh v. Paragon Systems Inc., 316 F.Supp.3d 1103,

1105−06 (N.D. Cal. 2018). Courts have been hesitant to permit private parties to

sue each other for federal constitutional violations. Rabieh, 316 F.Supp.3d at 1109

(internal citations omitted). The Ninth Circuit determined that the private status of

a party will not serve to defeat a Bivens claim, provided that the private party has

acted under color of federal law. Schowengerdt v. General Dynamics Corp., 823

F.2d 1328, 1337−28 (9th Cir. 1987). The Ninth Circuit provides four tests for

determining whether a private party acted under color of federal law. Rooks v. Fritz,

2019 WL 7584246, at *3 (C.D. Cal. Nov. 26, 2019). Each test asks whether the

alleged infringement of federal rights can be fairly attributable to the federal

government. Morelli v. Hyman, 2020 WL 252986, at *5 (D. Haw. Jan. 16, 2020).




                                            11
       Case 2:19-cv-00045-BMM Document 82 Filed 01/04/21 Page 12 of 16



      The Individual Defendants rely on Holly v. Scott, 434 F.3d 287 (4th Cir.

2006). In Holly, a prisoner brought a Bivens claim against individual employees of

a private entity operating a federal prison pursuant to a contract with the federal

government. 434 F.3d at 288. The Holly Court determined that the employees’

actions were not fairly attributable to the federal government because the employees

were employed by “a wholly private corporation in which the federal government

has no stake other than a contractual relationship.” Id. at 291.

      The Holly court’s analysis proves applicable in this case.         The federal

government has a contractual relationship with FirstLine under which FirstLine

provides airport screening services.       This relationship constitutes the only

connection between the federal government and the Individual Defendants. Such a

relationship does not amount to conduct fairly attributable to the federal government.

Id. The status of the Individual Defendants serves as a special factor that counsels

against expanding Bivens.

             NATIONAL SECURITY.

      Given that consideration of special factors focuses on separation-of-powers

principles, the United States Supreme Court has cautioned against extending Bivens

in cases that implicate national security interests. Abbasi, 137 S.Ct. at 1861.

“National-security policy is the prerogative of the Congress and President.” Id.

National security concerns “are even more pronounced when the judicial inquiry

                                             12
       Case 2:19-cv-00045-BMM Document 82 Filed 01/04/21 Page 13 of 16



comes in the context of a claim seeking money damages rather than a claim seeking

injunctive or other equitable relief.” Id.

      The Third Circuit determined that national security implications counseled

against extending Bivens to create an implied cause of action against a TSA screener,

even in the absence of any alternative remedies. Vanderklok v. United States, 868

F.3d 189 (3rd Cir. 2017). In considering whether special factors existed, Vanderklok

recognized that “[t]he TSA was created in response to the terrorist attacks of

September 11, 2001, specifically for the purpose of securing our nation’s airports

and air traffic.” Id. at 206. The Court concluded that this entanglement with national

security constituted a special factor that counseled against extending Bivens. Id.

      The same rationale applies here. TSA and the private contractors with which

it chooses to contract are responsible for the security of the nation’s airports and air

traffic. The nature of employment determination, whether hiring decisions or

performance evaluations and recommendations, when linked so closely to national

security concerns counsel against to extending Bivens. See Abbasi, 137 S.Ct. at

1857−58; Vanderklok, 868 F3d at 206.

             THE AVIATION AND TRANSPORTATION SECURITY ACT (“ATSA”).

      Congress passed the ATSA in the wake of the September 11, 2001 terrorist

attacks. The ATSA provides in relevant part that “[n]otwithstanding any other

provision of law, the Under Secretary of Transportation for Security may employ,

                                              13
      Case 2:19-cv-00045-BMM Document 82 Filed 01/04/21 Page 14 of 16



appoint, discipline, terminate and fix the compensation, terms, and conditions of

employment” for security personnel. 49 U.S.C. § 44935(2)(f)(1). As Judge DeSoto

noted, “federal courts have consistently interpreted the ‘notwithstanding’ language

cited above to mean that the ATSA ‘precludes judicial review of employment

decisions,’ and ‘preempts claims by security screeners against the TSA which are

brought pursuant to other federal laws’.” Soto v. McAleenan, 2019 WL 4739269, at

*4 (D. Mont. July 26, 2019)(citing Connors v. United States, 863 F.3d 158, 161 (2nd

Cir. 2017)). Some courts have held that the ATSA also preempts state law claims

by security screening employees against private companies that have contracted with

the TSA. See Orelski v. Pearson, 337 F.Supp.2d 695 (W.D. Pa. 2004).

      For a Court to extend Bivens to include an implied cause of action for federal

constitutional violations arising out of an employment dispute would be to do what

Congress effectively prohibited by way of the ATSA’s preemption provision: allow

security screeners to challenge those employment decisions made by the TSA and

the private security companies with whom the TSA contracts. Given the United

States Supreme Court’s general reluctance to expand Bivens and specific caution to

Court to respect the separations of powers, the tension between Clements’s claims

and the preemption provisions that Congress placed in the ATSA constitutes a

special factor that counsels against extending Bivens.




                                            14
       Case 2:19-cv-00045-BMM Document 82 Filed 01/04/21 Page 15 of 16



      CONCLUSION.

      Judge DeSoto correctly determined that Counts I-III (federal constitutional

claims) against the Individual Defendants fail as a matter of law. Clements possesses

alternative remedies available to her. The variety of special factors in this case that

counsel against extending Bivens proves too great to warrant expanding Bivens in

the face of the United States Supreme Court’s strong general reluctance to extending

Bivens. Clements Counts I-III (federal constitutional claims) against the Individual

Defendants fail as a matter of law and are dismissed with prejudice.

                                      ORDER

             Accordingly, IT IS ORDERED:

1. Plaintiff’s oral motion to dismiss the Transportation Security Administration and

the Department of Homeland Security as parties in this matter is GRANTED.

    The Transportation Security Administration is DISMISSED.

    The Department of Homeland Security is DISMISSED.

2. FirstLine’s Motion for Judgment on the Pleadings (Doc. 29) is GRANTED as it

relates to Counts I-III of the Amended Complaint (Doc. 19).

    Counts I-III of the Amended Complaint (Doc. 19) against FirstLine are

      DISMISSED with prejudice.




                                             15
      Case 2:19-cv-00045-BMM Document 82 Filed 01/04/21 Page 16 of 16



3. Individual Defendants’ Motion to Dismiss for failure to state a claim (Doc. 60) is

GRANTED as it relates to Counts I-III of the Amended Complaint (Doc. 19) and

DENIED as it relates to Counts IV of the Amended Complaint (Doc. 19).

    Counts I-III of the Amended Complaint (Doc. 19) are DISMISSED with

      prejudice.

4. Individual Defendants’ Motion to Dismiss for lack of jurisdiction (Doc. 60) is

GRANTED as it relates to Count IV of the Amended Complaint (Doc. 19).

    The matter is remanded back to Montana’s Eighteenth Judicial District Court,

      Gallatin County, Montana.

             Dated the 4th day of January, 2020.




                                            16
